Citation Nr: 1741029	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to December 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas. In that decision, the RO found that evidence sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss had not been submitted (i.e., the evidence was not "new and material"). Therefore, the RO did not adjudicate the merits of the Veteran's claim. The Veteran appealed that decision. 

In his February 2011 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at his local RO. The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

In a May 2014 decision, the Board reopened the Veteran's bilateral hearing loss claim and remanded the merits of the claim to the RO for additional development.

The appeal returned to the Board in September 2016, at which time the matter was remanded for additional development. The matter now returns to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 






FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in March 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Initially, the Board notes that the Veteran's service treatment records are unavailable, as detailed in an April 2017 Report of General Information and a May 2017 Memorandum of Record.  Where most of the claimant's service records are unavailable through no fault of the claimant, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim on appeal. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

The Veteran was provided a VA medical examination, including an opinion, in July 2014 as well as an addendum opinion in December 2016.  The Board remanded the claim in September 2016 for an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  The Board finds that these VA examination reports in conjunction are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in September 2016, the Board remanded this matter to the AOJ in order to obtain an addendum opinion to the July 2014 VA examination and obtain outstanding records, to include service treatment records. In December 2016 an addendum opinion was provided. Additionally, the AOJ obtained service personnel records dated July 1969 to December 1971 and August 1976 to January 1977. The AOJ attempted to obtain the Veteran's service treatment records, however a May 2017 memorandum from the VA Records Management Center indicates that multiple searches were conducted, however no records were located for the Veteran. The record indicates that unsuccessful attempts to locate the Veteran's records were made in February 2017 and April 2017 and such attempts were documented and explained by the AOJ. Therefore, the Board finds that the AOJ has substantially complied with the September 2016 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

III. Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that he developed the condition as a result of his period of active duty service. The Veteran's military occupational specialty (MOS) was aircraft repairman/mechanic, and the Board has already noted that he is presumed to have been exposed to combat noise during his period of service in Vietnam. 
Turning to the evidence of record, as noted in the duty to assist section, the Veteran's service treatment records are not contained in the claims file. 
The Veteran was afforded a VA examination in October 2002. The examiner indicated that he had reviewed the Veteran's C-file. In reporting the Veteran's medical history, the examiner noted that he had difficulty understanding what was being said to him if the person speaking was not looking at him. The Veteran reported military noise exposure to gunfire, explosions, and artillery, with occasional use of hearing protection. The Veteran further reported occupational noise exposure while going to the shooting range or target practice for his job. He reported always wearing ear protection in those circumstances. The Veteran denied any recreational noise exposure. On examination, pure tone thresholds were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
25
75
LEFT
20
25
25
50
55

On the Maryland CNC word list, the Veteran scored 100 percent bilaterally. The examiner noted that the results revealed normal hearing sensitivity from 500 - 3000 Hz, with severe sensorineural hearing loss at 4000Hz in the right ear and normal hearing sensitivity from 500-200Hz with moderate sensorineural hearing loss at 3000Hz and 4000Hz in the left ear. The examiner opined that it was not likely that the Veteran's hearing loss was due to his military service. As rationale the examiner stated that normal hearing sensitivity was found on the Veteran's enlistment examination and cited to the following pure tone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
15(0)
10(0)
10(0)
-
5(0)
LEFT
25(10)
10(0)
10(0)
-
10(5)

The examiner went on to state that it appeared that normal hearing sensitivity was also found on the Veteran's separation examination but that the documentation was "rough." She noted that 15/15 was written in Box 70 but was not designated for right and left or for which test (i.e., whispered voice and/or spoken voice). She further noted that "zero" was written at 500Hz, 100Hz, 200Hz, and 4000Hz on the audiogram in Box 71 for both ears, not separately for the right ear and the left ear. See October 2002 VA Examination Report. 

At his February 2012 Board hearing, the Veteran asserted that he had experienced hearing loss since serving in Vietnam. He attributed his hearing loss to serving as an artillery officer and hearing rounds go off regularly. In describing the effects of his hearing loss, the Veteran testified that he had to turn up the TV and the radio and that he could not hear high frequencies. He further testified that he could not hear the alarm clock that his wife regularly set and that his wife would often say things to him and he would not hear her. He also indicated that he could not hear well when driving. The Veteran denied being exposed to loud noises or acoustic trauma at any of the jobs he had post service. 

The Veteran was next afforded a VA examination in July 2014. Examination revealed pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
45
90
LEFT
20
25
25
50
65

 Speech audiometry revealed speech discrimination scores of 94 percent in the right ear and 98 percent in the left ear. The audiologist who saw the Veteran tested his hearing during an in-person examination and reviewed his VA claims file. However, in analyzing the available data and attempting to provide a medical opinion, the examiner determined that he could not render a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation. The examiner indicated that there were no service treatment records in the Veteran's VBMS or Virtual VA files and that consequently he had no audiogram records to cite in forming an opinion on the Veteran's claim for service connection. See July 2014 VA Examination Report.  

Subsequently, the Board remanded the claim in order to obtain the outstanding records, in particular, the Veteran's STRs. Additionally, the Board instructed the AOJ to obtain an addendum opinion from the July 2014 examiner once records had been obtained. In its remand instructions, the Board indicated that in the event that the Veteran's STRs could not be located that the examiner should indicate whether the pattern of hearing impairment shown on VA examination was consistent with combat noise exposure. See September 20-16 Board Remand.  

As detailed above, the AOJ was unable to obtain the Veteran's STRs. Nonetheless, the author of the July 2014 VA audiological examination provided an addendum opinion in December 2016. In his addendum, the examiner noted that he again reviewed the Veteran's medical records, of which no STRs were included in the new documentation. The examiner found no evidence of hearing tests, however he reviewed a C&P note dated October 4, 2002, which stated that the Veteran's medical records indicated normal hearing at enlistment in July 1969 and at separation in December 1971. The examiner stated that this indicated that the Veteran's hearing was normal at separation.  Based upon this information, the examiner opined that the Veteran's hearing was normal at separation and there was no chronic condition of hearing loss at the time of separation. Additionally, the absence of hearing loss at separation supports the rationale that there was not sufficient noise exposure in the military to cause a hearing loss. Further, the absence of hearing loss at separation means there was not sufficient noise in the military to damage outer hair cells in the inner ear enough to cause hearing loss and there is no precedent or study supporting a delayed/latent onset of hearing loss some years after supposed noise exposure. Finally, the Veteran's hearing loss is consistent with noise exposure in general, not necessarily combat noise exposure. The examiner notes that the Veteran was an avid shooter as a civilian among other noise exposure. Thus the examiner concluded that the absence of hearing loss at separation makes it less likely than not that the Veteran suffered hearing loss as a result of his military noise exposure. See December 2016 VA Addendum Opinion. 

The Board would note that the October 4, 2002 C&P note that the VA examiner references refers to the Veteran's October 2002 VA examination discussed above. While it is regrettable that the Veteran's complete STRs are currently unavailable, the Board finds that the inclusion of a reference to the Veteran's entrance and separation audiograms in the 2002 VA examination indicate that those documents were previously of record and are an accurate reflection of the state of the record at that time. Indeed, the Veteran's original claim for service connection for bilateral hearing loss was denied in an October 2002 decision based upon a complete record that included the Veteran's STRs. As such, the Board finds that it was reasonable for the most recent VA examiner to rely upon the report of this information by his earlier counterpart in forming his medical opinion about the state of the Veteran's hearing at entrance and separation from service. As described above, the examiner who authored the July 2014 and December 2016 opinions reviewed all other available evidence of record which included the VA treatment records and statements made by the Veteran at his February 2012 hearing which were the new and material evidence that served as the basis for the Board reopening the Veteran's claim in May 2014.    

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

As an initial matter, the Board recognizes that the Veteran was exposed to combat noise.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  While the record shows the Veteran had in-service combat noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss in service where official records show no hearing impairment on audiogram upon his separation from service.  Thus, the Veteran may not establish that there is a nexus between his military service and his current hearing loss by merely showing that "the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Reeves, 682 F.3d at 999-1000.  Rather, the Veteran must establish that his in-service exposure to combat noise led to a hearing disability following his service.  Here, the medical opinion evidence shows that there is no such relationship.   

In this regard, the Board finds the July 2014 VA examination and December 2016 VA addendum opinion to be highly persuasive to the issue at hand. The opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion was shown to have been based on a review of the Veteran's claims file, and was accompanied by a sufficient explanation. The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and at separation; in addition, he provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service, citing the Veteran's post-service shooting as an alternative etiology.  The examiner essentially indicated that there are no definitive studies that credibly substantiate the theory of delayed onset hearing loss.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.
The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns more probative weight to the medical opinion than the Veteran's lay assertions that his bilateral hearing loss is related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and symptoms of hearing loss experienced over the years, however, must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


